Citation Nr: 1021864	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  07-08 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the Veteran's claim for service connection for 
hepatitis C serology positive (hepatitis C).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the Department 
of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in December 
2009.  A transcript of the hearing has been associated with 
the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for hepatitis 
C was previously denied by the RO in January 1994 on the 
basis that the disorder was not incurred in or aggravated by 
service.  Though the Veteran filed a substantive appeal for 
this issue, he did so more than 60 days after the issuance of 
the Statement of the Case.  

2.  Additional evidence presented since the prior denial does 
not raise a reasonable possibility of substantiating the 
claim for service connection for hepatitis C.


CONCLUSIONS OF LAW

1.  The prior RO decision of January 1994 denying entitlement 
to service connection for hepatitis C is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2002).  In order to grant a 
service connection claim, the Board must find medical 
evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

A review of the history of this claim is instructive.  The 
Veteran first sought service connection for hepatitis C in 
December 1992.  His claim was denied in a January 1994 rating 
decision on the basis that there was no evidence that his 
hepatitis C was incurred in or aggravated by his active 
service.  The Veteran filed a Notice of Disagreement in 
February 1994, and the RO issued a Statement of the Case in 
February 1995.  The Veteran, however, did not file his 
Substantive Appeal until May 1995, more than 60 days after 
the issuance of the Statement of the Case.  See 38 C.F.R. 
§ 20.302(b)(1) (2009) (establishing that a substantive appeal 
must be filed within 60 days of the issuance of the Statement 
of the Case).  The RO thus considered his appeal to be 
untimely.  Though the Veteran challenged this determination, 
the Board concluded in a February 1997 decision that the 
Veteran's substantive appeal was untimely and the February 
1994 decision thus became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

The Veteran thereafter sought to reopen his claim in a July 
2005 filing.  The RO determined in a September 2006 rating 
decision that the Veteran had not submitted new and material 
evidence, and his claim remained denied.  The Veteran filed a 
timely Notice of Disagreement, and the February 2007 
Statement of the Case confirmed the earlier RO conclusion.  
The Veteran filed a timely substantive appeal.  Three 
subsequent Supplemental Statements of the Case have all 
declined to reopen the Veteran's claim.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  If the Board determines that new and 
material evidence has not been received, the adjudication of 
the particular claim ends, and further analysis is neither 
required nor permitted.  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Board first acknowledges that the Veteran is currently 
diagnosed as suffering from hepatitis C.  While the Veteran's 
claims file is replete with records confirming this fact, the 
results of a November 2007 VA liver examination are 
instructive.  In that examination, the examiner wrote that 
the Veteran has been treated for hepatitis C since the 1990s, 
and he confirmed that the Veteran was still being treated for 
his chronic hepatitis C.

That being said, while much in the way of new evidence has 
been submitted since the previous final denial, little of 
this evidence is relevant, and none of it is deemed material.

First, the Veteran's treatment records from the VA Medical 
Center in Los Angeles, California, have been added to the 
file.  These records confirm that the Veteran began receiving 
treatment for his hepatitis C in the mid-90s.  His treatments 
were stopped after 37 weeks, as he was responding negatively 
to the Interferon he was prescribed.  These records, while 
new, are not material.  They do not speak to whether the 
Veteran was diagnosed with hepatitis C while on active 
service, nor do they provide a nexus between his current 
disability and his active service.  While they do show a 
diagnosis of hepatitis C, this fact has already been 
conceded.

Also new are the many statements that the Veteran himself has 
made, both through letters to the RO and in his December 2009 
hearing.  In his July 2005 claim, the Veteran contended that 
his hepatitis C was related to his taking pills in the 
military shortly after arriving in the Republic of Vietnam.  
He expanded on this claim in a December 2005 letter.  The 
Veteran stated that, as a result of his blood disorder, he 
was sent to Japan and underwent surgery.  He also stated that 
he was told that his blood disorder was actually hepatitis C 
due to Agent Orange exposure.  

In his December 2009 hearing, the Veteran again reiterated 
his belief that taking his taking pills shortly after 
arriving in Vietnam was responsible for his contracting 
hepatitis C.  The Veteran's representative posited that the 
Veteran was inoculated via an air gun, and that the Veteran 
may have been infected as a result.  The Veteran's 
representative also contended that the Veteran's immune 
system may have been weakened as a result of his military 
service, rendering him more susceptible to a later hepatitis 
C infection.  

In response to each of these claims, the Board notes that 
neither the Veteran nor his representative is competent to 
testify as to the etiology of the Veteran's hepatitis C.  To 
the extent that the Veteran and his representative speak to 
the diagnosis and causation of his hepatitis C, the Board 
finds that they are not competent to do so and will not 
consider their testimony for these purposes.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  There is no 
medical evidence in the claims file to support any of the 
Veteran's or his representative's claims, so the Board finds 
them not to be material.  

Second, with specific regard to the Veteran's claims that his 
taking pills in Vietnam led to his hepatitis C, this 
contention has been rebutted by the medical evidence of 
record.  In a November 2007 VA examination, the examiner 
reviewed the Veteran's service treatment records and reported 
that the Veteran suffered from glucose-6-phosphate 
dehydrogenation deficiency (G6PD) but not hepatitis.  Based 
on the evidence of record, the examiner concluded that the 
Veteran's acute in-service illness was due to his G6PD 
deficiency and that the Veteran's hepatitis C was unrelated 
to that illness.  

Finally, there are the results of three VA examinations 
performed since the Veteran filed his September 2005 claim.  
The Veteran first underwent a VA liver examination in August 
2006.  After reviewing the Veteran's service treatment 
records and claims file, the examiner determined that the 
Veteran's hepatitis C was not related to the G6PD deficiency 
that he suffered in service.  The examiner did conclude that 
the Veteran's anemia was related to this deficiency, and the 
Veteran was later service connected for this disorder in a 
September 2006 rating decision.  

In a September 2007 examination, the examiner reviewed some 
of the Veteran's post-service treatment records, but he did 
not review the entire claims file or the Veteran's service 
treatment records.  Instead, the examiner relied on the 
Veteran's self-report of medical history, and the examiner 
determined that the Veteran's current hepatitis C was related 
to an acute bout of hepatitis from which the Veteran suffered 
in 1969.  

Finally, there is the November 2007 examination mentioned 
above.  This examiner, with the benefit of reviewing the 
Veteran's claims file and service treatment records, reached 
a different conclusion regarding the etiology of the 
Veteran's hepatitis C.  Again, this examiner concluded that 
the Veteran suffered from an acute G6PD deficiency in-service 
- not from an acute bout of hepatitis C - and that his 
current disability is not related to this earlier deficiency.  

Despite the positive opinion in the September 2007 
examination, since it was predicated on a premise which is 
indisputably inaccurate (the Veteran was treated for 
hepatitis C in service), it is not material.  Likewise, since 
the other VA examinations weigh against a finding that the 
Veteran's hepatitis C is related to his active service, the 
Board concludes that while these VA examinations are new, 
they are not material.  

In summary, the Board finds that the RO decision of January 
1994 was final, and that the Veteran therefore must introduce 
new and material evidence to reopen his claim.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  The Board further 
finds that the evidence introduced does not raise a 
reasonable possibility of substantiating the Veteran's claim 
for service connection for hepatitis C, so his claim is 
accordingly denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, the Board finds that VA has satisfied its duty to 
notify.  A December 2005 letter sent to the Veteran informed 
him of what evidence was required to substantiate his claim 
and of his and VA's respective duties for obtaining evidence.  
This same letter defined new and material evidence, and it 
informed him of what evidence would be necessary to 
substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also 
informed in a February 2006 letter that if he wished to 
contend that his hepatitis C was related to Agent Orange 
exposure that he would have to provide medical evidence 
providing such a link.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO has obtained and associated with the claims file 
all relevant and identified information, including the 
Veteran's service treatment records and records of his post-
service VA treatment.  The Veteran was afforded three VA 
compensation and pension examination.  The Board notes that 
the evidence already of record is adequate to allow 
resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

New and material evidence has not been presented, and the 
Veteran's claim for service connection for hepatitis C 
remains denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


